DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobbe (US 2015/0236798).
As to claim 1, Nobbe discloses a high-frequency signal transmission-reception circuit (see at least figure 2D) comprising: a high-frequency circuit (140, 120, 235) configured to perform transmission and reception of high-frequency signals with one or more antenna ports 110, the high-frequency circuit comprising: a transmission circuit (140, 120) configured to transmit a high- frequency signal; a reception circuit (140, 235) configured to receive a high-frequency signal; a multiplexer 130 configured to separate a reception path and a transmission path for the high-frequency signals; and a filter circuit 235 in the reception path, wherein the filter circuit is configured to selectively switch between a first frequency response and a second frequency response in accordance with a jamming wave for a high-frequency 
As to claim 4, Nobbe discloses the variable band-reject filter 235 rejects frequency within a transmission channel which is outside a passband of a received high-frequency signal (see paragraph [0038] which discloses “A band-reject filter configuration of the tunable band-reject filter (235) of FIG. 2D can reject a frequency within a transmission channel while pass frequencies outside the transmission channel”).  See also figure 2, wherein transmitting frequency f1T is outside receiving band. Therefore, Nobbe discloses the claimed limitations.
As to claims 7, 10, Nobbe discloses the variable band-reject filter 235 rejects frequency within a transmission channel which is outside a passband of a received high-frequency signal (see paragraph [0038] which discloses “A band-reject filter configuration of the tunable band-reject filter (235) of FIG. 2D can reject a frequency within a transmission channel while pass frequencies outside the transmission channel”).  See also figure 2, wherein transmitting frequency f1T is outside receiving band. Therefore, Nobbe discloses the claimed limitations.
As to claim 14, Nobbe discloses the filter circuit comprises a band pass filter circuit (see paragraph [0038] which discloses “A band-reject filter configuration of the tunable band-reject filter (235) of FIG. 2D can reject a frequency within a transmission channel while pass frequencies outside the transmission channel”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17, 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nobbe.
As to claim 11, Nobbe fails to disclose the filter 235 (see at least figure 2D) comprises an LC series resonant circuit.  The examiner, however, takes Official Notice that such an LC filter is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Nobbe as claimed, because LC series resonant circuits have advantages such as low ripple factor, and good load regulation.
As to claims 17, 20, Nobbe discloses the jamming wave is a harmonic component of a high-frequency signal transmitted by the transmission circuit, and wherein the second frequency response has an attenuation pole that attenuates at least the second harmonic component (see paragraphs [0038], [0048], [0053].  Nobbe fails to expressly disclose the jamming wave is a second harmonic component of a high-frequency signal transmitted by the transmission circuit.  Those skilled in the art, however, would have appreciated that a harmonic component of a high-frequency signal transmitted by the transmission circuit as taught by Nobbe at paragraphs [0048], [0053] could comprise a second component without changing the scope and spirit of the invention.  Therefore, it would have been .	
Allowable Subject Matter
Claims 2-3, 5-6, 8-9, 12-13, 15-16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2, 5, 8, 12, 15, 18, the prior art of record fail to disclose the transmission circuit comprises a sub-controller configured to control a transmission operation in accordance with a control command from at least a main controller, wherein the reception circuit comprises a sub-controller configured to control a reception operation in accordance with the control command from at least the main controller, and wherein the sub-controller of the transmission circuit is configured to: perform control so that the filter circuit has the first frequency response when the transmission circuit is not performing a transmission operation, and perform control so that the filter circuit has the second frequency response when the transmission circuit is performing a transmission operation.
	As to claims 3, 6, 9, 13, 16, 19, the prior art of record fail to disclose a jamming wave detection circuit in a stage preceding the filter circuit, the jamming wave detection circuit being configured to detect the jamming wave superimposed in the reception path, wherein the transmission circuit comprises a sub-controller configured to control a transmission operation in accordance with a control command from at least a main controller, wherein the reception circuit comprises a sub-controller configured to control a reception operation in accordance with the control command from at least the main controller, and in accordance with the jamming wave detection circuit, and wherein the sub-controller of the reception circuit is configured to: perform control so that the filter circuit has the first frequency response when no jamming wave is detected by the jamming wave detection circuit, and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 2019/0173564), Meiyappan (US 2008/0107093) disclose transceiver devices, wherein a variable filter is placed in a receiving path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NGUYEN T VO/Primary Examiner, Art Unit 2646